Case 1:15-cv-00382-HSO-.]CG Document 294 Filed 11/07/18 Page 1 of 3

IN THE UNlTED STATES DISTRICT COURT
FOR THE SOUTIIERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

DOUGLAS HANDSHOE

 

 

SOUTHERN DlSlt'm)l Ur Ml.\`a`lb&lPP|

BV

FlLED

 

 

Nov 0 7 2013

 

 

ARTHUR JOHNSTQN

DEPUT¥

 

PLAJN'I`IFF

VS. CIVIL ACTION NO. i:l 5cv382HSO-JCG

VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A TROUT

POINT LODGE L'I'D OFNOVA SCOTIA
& l`N THEIR INDIVIDUAL CAPACITIES
PROGRESS MEDIA.GROUP LIMI'I`ED,
MARILYN SMULDERS, TORSTAR
CORPORATION, NATIONAL
GEOGRAPHIC SOCIETY, XYZ

FOUNDATION & JOHN DOES 1-50 _ DEFENDANTS

 

MOTION FOR PARTIAL RECONSIDERATION OF ORDER (ECF 293)
DlSMISSING WITHOUT PREJUDICE PLAINTIFF BY COUNTERCLAIM LEARY'S
COUNTERCLAIM RELATING TO DEFENDANT BY COUNTERCLAIM

HANDSHOE'S VIOLATION OF -A MANDATORY
BANKRUP'I"CY STAY & ABUSE OF PROCESS

 

COMES NOW Plaintiif by counterclaim Charles Leary, appearing pro se, and files this

his Motion respectfully requesting that the Court reconsider two aspects of lt's Order (ECF 293)

on Mr. Handshoe‘s Motion to Dismiss. ln particular, Dr. Leary believe there has been an error of

fact and/or law with regards to the decision to dismiss Leary's cause of action under l l U.S.C. §

362(k), over which this Court has original jurisdiction under 28 U.S.C. § l334(a) and ll USC §

362 Matter of Walker, 51 F.3d 562 (Sth Cir. 1995) and it should proceed. 'I`he Court mistakenly

found that Leary had impermissibly added a new counterclaim when in fact the claim under

Section 362 already existed in Leary's amended counterclaims Within the time allowed for

amending his counterclaims as of right, on October 23, 2017, Leary filed his first amended

counterclaims Handshoe did not oppose the amendment On November 13, 2017, Handshoe

 

Case 1:15-cv-00382-HSO-.]CG Document 294 Filed 11/07/18 Page 2 of 3

filed a Motion to Dismiss the amended counterclaims (ECF 187), including making arguments
for dismissal of the extantclaim under ll USC § 362(k). On December 14, 2017, Leary filed a
Motion for Partial Summary Judgment on the 362(k) claim (ECF 202 & 203).

On April l7, 2018, the Court struck the Motion for Partial Summary Judgment, Leary’s
Answer, Defenses, and Counterclaims [171], as well as Leary's amended counterclaims See
Order [222] at 9-10. 'l`he Court permitted Leary to refile his Answer with Counterclaims, but
directed that “no new counterclaims will`bepermitted.” Order [222] at 9-10 (emphasis addcd). At
the time of this Order, the operative counterclaims were the amended counterclaims (ECF 179)
not the original counterclaims However, the Court looked to the original counterclaims in lts
Order.

ln addition, Dr. Leary's cause of action for abuse of process in this case should not have
been dismissed When liberally construed, in the currently-operative counterclaim pro se
claimant Leary stated facts sufficient for all the elements of the cause of action underMississippi
law.

A brief on these issues accompanies'this motion

»-»l
REsPECTFULLY sUBMITTED, this che'zO day of october, 2018.

CHARLES LEARY, DEFENDANT

appearing pro se

308 5th Ave E
Vancouver, BC V5T 1H4
Canada

802-440~02 l 3
foodvacation@gmail.com

 

Case 1:15-cv-OO382-HSO-.]CG Document 294 Filed 11/07/18 Page 3 of 3

QER'I`II"ICNI`____E_UEBX]§L
I hereby certify that, on f )£‘i" 29 , 2018, I caused a true and correct copy of the above
and foregoing to be filed utilizing the Court’s CM/ECF electronic document filing system, which
caused notice of such filing to be delivered to all counsel of record and parties requesting notice,
and by United States First Class Mail, postage prepaid, to the following non-ECF participants

having appeared in this action1
[none] y ,,
52 §

Charles L. Leary

 

